Citation Nr: 0518955	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for lateral scar of the 
right distal thigh, residual of osteomyelitis of the right 
femur, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to March 1984.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in January 2003, which denied the claim for an 
increased rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2002, the veteran submitted a claim to increase 
his service-connected evaluation for the lateral scar of the 
right distal thigh.  The veteran stated that constant 
tenderness and muscle deterioration around the scar warranted 
a compensable rating.  

A VA medical examination was provided to the veteran in 
September 2003.  No mention is made of a review of the claims 
file.  This examination specifically evaluated the veteran's 
scar.  The right thigh scar is noted to be 15 centimeters 
long and 3 millimeters wide at its widest point.  The 
examiner records that the scar is retracted deeply to 
approximately 1 centimeter below the surface.  The scarring 
was noted to be adherent to the underlying tissue and 
immobile.  The scar was not tender.  A slight darkening of 
the scar is noted, compared to the surrounding skin.  Lastly, 
the physician wrote there was no evidence of inflammation.  
Despite finding the scar adherent to the underlying tissue, 
no mention is made regarding the functional impairment that 
this scar may cause.

The Board notes that, on August 30, 2002, there became 
effective new schedular criteria for the evaluation of 
service-connected skin disorders.  Those revised criteria 
provide for the evaluation of scar based on the amount of 
skin area affected, the presence (or absence) of pain on 
examination, and/or any limitation of function of the body 
part affected. See 38 C.F.R. Part 4, Codes 7801, 7802, 7804, 
7805 (2004).  

In the February 2004 Statement of the Case (SOC), the RO 
provided the rating criteria under both the old and new 
rating criteria for Diagnostic Code 7805, and the new 
criteria under Diagnostic Code 7804 for superficial scars.  
However, the Board notes that the veteran's scar clearly 
falls within the definition of a deep scar, that is, one 
associated with underlying soft tissue damage.  On remand, 
the RO should consider this Diagnostic Code as well, and 
provide the criteria for such in a Supplemental Statement of 
the Case.

The RO also considered the criteria for muscle injuries in 
the SOC.  However, the Board notes that the September 2003 VA 
examination provided no information regarding the extent, if 
any, of muscle disability caused by the scar.  Thus, the 
Board finds that a remand is necessary for the veteran to be 
afforded a VA muscle examination.  See 38 C.F.R. § 4.2.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Upon readjudication of the claim, the RO should be mindful of 
the provisions of 38 C.F.R. § 4.14 regarding the avoidance of 
pyramiding, when considering the functional limitations of 
his scar, as the veteran is also service connected for 
impairment of the right knee.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
muscle examination to address the extent 
of muscle impairment, if any, related to 
his service connected scar on his right 
thigh as a residual of osteomyelitis of 
the femur.  The claims folder should be 
made available to the examiner for review 
before the examination.  

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
on the functional impairment due the 
service-connected right thigh scar.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit sought on appeal, 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case, which includes consideration of the 
revised version of Diagnostic Code 7801.  
The veteran and his representative must 
be afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



